 1 SHAWN N. ANDERSON
   United States Attorney
 2 LAURA C. SAMBATARO
   Assistant United States Attorney
 3 Suite 500, Sirena Plaza
   108 Hernan Cortez Avenue
 4 Hagatna, Guam 96910
   Telephone: (671) 472-7332
 5 Facsimile: (671) 472-7334

 6 Attorneys for the United States of America

 7                                        IN THE DISTRICT COURT OF GUAM

 8
     UNITED STATES OF AMERICA,                                         CRIMINAL CASE NO. 19-00025
 9
                                         Plaintiff,
10                                                                                    ORDER
                             vs.                                           Granting Motion to Vacate Status
11                                                                         Hearing and Schedule Sentencing
     JOEL PO YMBALLA,                                                               (ECF No. 49)
12
                                         Defendant.
13

14             On February 8, 2021, the United States filed a Motion to Vacate Status Hearing and Set Sentencing.
15
     For good cause shown, the court hereby vacates the status hearing set for February 9, 2021, and hereby sets
16
     this matter for sentencing as set forth in the following schedule:
17
     x   U.S. Probation Office shall file and serve a Draft
18       Presentence Report no later than . . . . . . . . . . . . . . . . . . . . . . .      March 25, 2021
19
     x   Each Party shall file and serve a Response to Draft
20       Presentence Report no later than . . . . . . . . . . . . . . . . . . . . . . .      April 8, 2021

21         -    A “Response” shall include any and all objections to material information, the computation
                of the sentencing guideline range(s), and policy statements contained in or omitted from the
22              report.
23
     x   If an Objection is filed, the opposing party shall file and
24       Serve a Reply to the Objection no later than . . . . . . . . . . . . . . .          April 15, 2021

25 x     U.S. Probation Office shall file and serve the Final
26       Presentence Report, including the Addendum and
         Sentencing Recommendation, no later than . . . . . . . . . . . . . . .              April 22, 2021
27
         ///
28
     x   Each party shall file and serve a sentencing memorandum
 1       and any motion for an upward or downward departure
 2       along with the grounds for such departure (e.g.,
         substantial assistance, aggravating or mitigating
 3       circumstances of a kind or to a degree not adequately
         considered by the Guidelines, etc.) . . . . . . . . . . . . . . . . . . . .       April 29, 2021
 4
     x   A sentencing hearing shall be held on . . . . . . . . . . . . . . . . .           May 10, 2021, at 9:30 a.m.
 5

 6

 7
                                                                                       /s/ 0LFKDHO-%RUGDOOR
 8
                                                                                           U.S. Magistrate Judge
 9                                                                                     Dated: Feb 09, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
